Title: To Alexander Hamilton from Catharine Greene, 26 January 1791
From: Greene, Catharine
To: Hamilton, Alexander



Mulberry Grove [Georgia] Jy 26th 1791
My Dear friend

I Should have written You some time Since, but a dangerous fit of Illness has prevented Me and I am Still too weak to write more than Just to intimate my Wishes, that You may loose no time in bringing my affair before Congress.
Were I well enough to write much, I would give you a detail of my prospects in settling my affairs, but since that is not the Case I will only say that my independance, and of course happiness entirely depend on the Justice which Congress may please to do me. I pray You therefore my Dear good friend to Report and let the matter be decided Early enough for me to have information of it before I leave this country for the Northward which will be some time in May as it will be important for me to know the Event Early.
Mr Rutledge has sent on by Mr B⟨– – – –⟩ some papers which he thinks will be conclusive and which have been but recently obtained. He has also written to all his friends in congress and if that will not do, he will leave his business and go to congress himself.
He has lately purchased one of my private Bonds which is the only one that could distress me by which means I shall be perfectly easy on account of my private affairs if congress will Settle the Publick ones.
Shall I beg the favor of a line from you saying that you are well and happy?
I am Your grateful and devoted friend

Cath. Greene

